                                                         DOCUMENT 1
     Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 1 ofELECTRONICALLY
                                                                     3410/19/2020
                                                                           PageID    #: FILED
                                                                                        7
                                                                                  2:35 PM
                                                                                                               05-CV-2020-901186.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                             COVER SHEET                                                BALDWIN COUNTY, ALABAMA
Unified Judicial System
                                       CIRCUIT COURT - CIVIL CASE                            05-CV-2020-901186.00
                                                                                                     JODY L. WISE, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             10/19/2020

                                                GENERAL INFORMATION
                                  IN THE CIRCUIT COURT OF BALDWIN COUNTY, ALABAMA
                                            JIMMY L STEWARD v. BUC-EE'S, LTD.

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                       MONETARY AWARD REQUESTED                   NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        TRA044                                  10/19/2020 2:35:33 PM                              /s/ BRIAN ADAM TRAYWICK
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES      NO
                                                 DOCUMENT 2
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 2 ofELECTRONICALLY
                                                                3410/19/2020
                                                                      PageID    #: FILED
                                                                                   8
                                                                             2:35 PM
                                                                                             05-CV-2020-901186.00
                                                                                             CIRCUIT COURT OF
                                                                                         BALDWIN COUNTY, ALABAMA
                                                                                            JODY L. WISE, CLERK
               IN THE CIRCUIT COURT OF BALDWIN COUNTY, ALABAMA

 JIMMY L. STEWARD,                                   )       JURY TRIAL IS REQUESTED
                                                     )
         Plaintiff,                                  )
                                                     )
 v.                                                  )       CASE NO.: __________________
                                                     )
 BUC-EE’S, LTD d/b/a BUC-EE’S,                       )
 ; and SOME OTHER ENTITY…..                          )
 and                                                 )
 [FICTITIOUS DEFENDANTS: No. 1, whether singular or plural, any entity which had the duty to maintain
 the safe condition of the floors at the property/business in question; No. 2, any entity which had a duty to
 warn and failed to warn, had a duty to issue and failed to issue or issued inadequate warning or instructions,
 regarding the hazardous condition to Plaintiff at the property/business in question; No. 3, any entity which
 had a duty to inspect the area in question for hazards, hidden defects or dangerous conditions at the
 property/business in question; No. 4, any entity which placed, allowed or caused the hazard condition in
 question to manifest at the property/business in question; No. 5, whether any entity which provided general
 liability or premises liability or medical payment coverage to the property/business in question; No. 6, any
 entity which conducted safety inspections or analyses or provided consulting services pertaining to the area
 in question at the property/business in question; No. 7, any entity which had a duty to insure or ensure the
 safety and security of Plaintiff, while at the premises involved in the occurrence made the basis of this suit;
 No. 8, any entity which was involved to any degree in providing safety and security to Plaintiff in
 connection with the occurrence made the basis of Plaintiff’s complaint; No. 9, any entity which controlled
 and/or had a duty to control the premises involved in the occurrence made the basis of this lawsuit at the
 time of or at any time before said occurrence which caused injury and damage to Plaintiff; No. 10, any
 entity which controlled or had the right to control the access or ingress and/or egress to the premises
 involved in the occurrence made the basis of this lawsuit at the time of said occurrence; No. 11, any entity
 other than those entities described above whose negligence, wantonness, willfulness, or other wrongful
 conduct caused or contributed to cause the occurrence made the basis of this lawsuit; No. 12, any entity
 which reinsured or provided excess coverage for said premises; No. 13, any entity which is the successor
 in interest of any of those entities described herein; No. 14, being that person, firm, partnership or
 corporation who contracted with any named defendant to provide training or supervision of its employees
 in the proper maintenance of its premises as alleged herein; No. 15, being that person, firm, partnership or
 corporation who owned or operated the premises causing the injuries to Plaintiff as alleged in the complaint;
 No. 16, being that person, firm, partnership or corporation who contracted to any named defendant to
 provide training or supervision to its employees in the proper maintenance of its premises as alleged herein;
 No. 17, being the person, firm, partnership or corporation who is a successor or predecessor in interest to
 any named or fictitiously identified defendant; No. 18, being the person, firm, partnership or corporation
 charged with the overall hiring, training and supervision of the employees or contractors who or which were
 charged with the duty or contracted to assume said duty of cleaning, inspecting, maintaining, and operating
 the section or department of the premises in question and at issue in this lawsuit and whose breach of duty
 caused or contributed to cause the injuries and damages to Plaintiff, as alleged in this lawsuit; Plaintiff avers
 that the identities of the Fictitious Party Defendants are otherwise unknown to Plaintiff at this time, or if
 their names are known to Plaintiff at this time, their identities as proper party Defendants are not known to
 Plaintiff at this time, but their true names will be substituted when ascertained],

         Defendants.                                 )
                                             DOCUMENT 2
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 3 of 34                           PageID #: 9




                                            COMPLAINT



        1.      Plaintiff, Jimmy L. Seward (hereinafter referred to as “Plaintiff”), is an individual over

 the age of nineteen (19) years and is a resident of Baldwin County, Alabama.

        2.      Defendant Buc-ee’s, Ltd (hereinafter referred to singularly as “Defendant Buc-

 ee’s,” or together with Fictitious Defendants as “Defendants”), is a foreign business corporation

 operating in the State of Alabama.

        3.      Fictitious Defendants, described above as numbers one (1) through eighteen (18), are

 those persons or entities whose names will be substituted upon learning their true identities.

             4. On or about the 18th day of September 2020, Plaintiff was a business invitee of

 Defendant Buc-ee’s located at 20403 County Road 68, Robertsdale, Alabama 36567, and

 was there for the purpose of purchasing Barbecue sandwiches for himself and some of his family

 members.

             5. On this occasion, defendant negligently and/or wantonly caused, permitted,

 allowed, or created a dangerous condition to exist on the premises in the form of water, and/or a

 combination of water and an unknown substance. Defendant had actual notice and/or had

 constructive notice of this condition and failed to exercise reasonable care with respect to its

 maintenance of its premises, thereby negligently and/or wantonly failing to discover and remove

 this condition. Defendants controlled, owned and maintained the said premises.

             6. By failing to keep and maintain its premises free and clear of potentially hazardous

 conditions of which they were aware, or should have known through their inspection of the

 premises for said hazardous conditions, plaintiff’s slip and fall was the proximate consequence of

 the aforedescribed negligence and/or wantonness.




                                                  -2-
                                            DOCUMENT 2
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 4 of 34                        PageID #: 10




        7.      Defendants had actual or constructive notice and/or were delinquent in not

 discovering and removing the hazardous condition, and were negligent and/or wanton in allowing

 or affirmatively creating a hazard by allowing the hazardous condition to remain in the area in

 question which was in the path of invitees of the Defendant; further, the Defendant was negligent

 and/or wanton in creating a hazardous condition in the path of invitees and did not provide

 adequate warning to Plaintiff.

        8.      As a proximate and direct result of Defendants’ wrongful conduct as specifically

 set forth hereinafter, Plaintiff has been injured and damaged as follows:

             a. Plaintiff suffered injuries to various portions of plaintiff’s body including but not

                limited to his head, neck, and back;

             b. Plaintiff was caused and will be caused in the future to expend sums of money in

                the nature of doctor, hospital, drug any other medical expenses in and about an

                effort to heal and cure said injuries;

             c. Plaintiff has experienced and continues to experience pain and suffering and is

                reasonably certain to experience pain and suffering in the future;

             d. Plaintiff was temporarily and potentially permanently unable to pursue usual and

                normal activities;

             e. Plaintiff was caused to incur aggravation and/or exacerbation to then existing

                conditions that Plaintiff either did or did not know of at the time of this incident;

             f. Plaintiff has experienced and continues to experience mental anguish;

             g. Plaintiff is reasonably certain to experience mental anguish in the future;

             h. Plaintiff was caused to incur out-of-pocket medical expenses; and




                                                 -3-
                                             DOCUMENT 2
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 5 of 34                       PageID #: 11




              i. Plaintiff was caused to suffer both past and future lost wages, loss of income, loss

              of earning capacity and lost employment benefits;

              j. Plaintiff was caused to suffer a cracked skull, bleeding on the brain, multiple and

              daily seizures with permanent and traumatic brain injury.

                                     COUNT I - NEGLIGENCE

        9.       Plaintiff hereby re-alleges and re-avers all of the allegations contained in the

 preceding paragraphs of this Complaint the same as if here again set out in both letter and number.

        10.      On or about the 18th day of September 2020, Plaintiff was an invitee of Defendant

 Buc-ee’s located at 20403 County Road 68, Robertsdale, Alabama 36567, when Plaintiff suffered

 a fall due to water on the floor.

        11.      Defendants negligently caused or allowed Plaintiff to be injured on their premises

 as they failed to keep and maintain its premises to be free and clear of potentially hazardous

 conditions. Defendants had actual or constructive notice and/or were delinquent in not discovering

 and removing the hazardous condition, and were negligent and/or wanton in affirmatively creating

 a hazard or not warning their invitees of said hazardous condition that was situated in a dangerous

 area and/or location inasmuch as it was located in an area that was regularly traveled by invitees.

 Further, Defendant(s) were negligent in failing to warn Plaintiff of this dangerous condition that

 existed on their premises that was a hazard to their invitees.

        12.      As a proximate and direct result of Defendants’ wrongful conduct as specifically

 set forth hereinafter, Plaintiff has been injured and damaged as follows:

              a. Plaintiff suffered injuries to various portions of plaintiff’s body including but not

                 limited to his head, neck, and back;




                                                  -4-
                                             DOCUMENT 2
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 6 of 34                         PageID #: 12




              b. Plaintiff was caused and will be caused in the future to expend sums of money in

                 the nature of doctor, hospital, drug any other medical expenses in and about an

                 effort to heal and cure said injuries;

              c. Plaintiff has experienced and continues to experience pain and suffering and is

                 reasonably certain to experience pain and suffering in the future;

              d. Plaintiff was temporarily and potentially permanently unable to pursue usual and

                 normal activities;

              e. Plaintiff was caused to incur aggravation and/or exacerbation to then existing

                 conditions that Plaintiff either did or did not know of at the time of this incident;

              f. Plaintiff has experienced and continues to experience mental anguish;

              g. Plaintiff is reasonably certain to experience mental anguish in the future;

              h. Plaintiff was caused to incur out-of-pocket medical expenses; and

              i. Plaintiff was caused to suffer both past and future lost wages, loss of income, loss

              of earning capacity and lost employment benefits;

              j. Plaintiff was caused to suffer a permanent traumatic brain injury.

        WHEREFORE, premises considered, Plaintiff respectfully demands judgment against

 Defendants, jointly and severally, for compensatory and punitive damages, in an amount, including

 interest and the costs of this action, which Plaintiff seeks to recover, to be assessed by the trier of

 fact for all claims under this lawsuit.

                      COUNT II – RECKLESSNESS AND WANTONNESS

        13.      Plaintiff hereby re-alleges and re-avers all of the allegations contained in the

 preceding paragraphs of this Complaint the same as if here again set out in both letter and number.




                                                  -5-
                                              DOCUMENT 2
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 7 of 34                        PageID #: 13




         14.     On or about the 18th day of September 2020, Plaintiff was an invitee of Defendant

 Buc-ee’s located at 20403 County Road 68, Robertsdale, Alabama 36567, when Plaintiff suffered

 a fall due to water on the floor.

         15.     Defendants recklessly and/or wantonly caused or allowed Plaintiff to be injured at

 their establishment by failing to keep and maintain its premises in a manner to be free and clear of

 potentially hazardous conditions and to warn its invitees of the aforementioned conditions.

 Defendants had actual or constructive notice and/or were delinquent in not discovering and

 removing the hazardous condition and were wanton in creating a hazard of a liquid material on the

 floor in the path of invitees of the store and were wanton in affirmatively creating a hazard of

 allowing a clear liquid to be placed or allowed to remain on a route regularly used by its invitees

 in a location that would likely lead to harm to its invitees due to the location of the hazard.

         16.     Defendants recklessly and/or wantonly caused or allowed the hazard at issue in this

 lawsuit to be placed or to remain in a regularly used area of travel in a location that was dangerous

 and likely to cause injury to its invitees, and did cause injury to Plaintiff.

         17.     As a proximate and direct result of Defendants’ wrongful conduct as specifically

 set forth hereinafter, Plaintiff has been injured and damaged as follows:

                     a. Plaintiff suffered injuries to various portions of plaintiff’s body including

                         but not limited to his head, neck, and back;

                     b. Plaintiff was caused and will be caused in the future to expend sums of

                         money in the nature of doctor, hospital, drug any other medical expenses in

                         and about an effort to heal and cure said injuries;

                     c. Plaintiff has experienced and continues to experience pain and suffering and

                         is reasonably certain to experience pain and suffering in the future;




                                                   -6-
                                             DOCUMENT 2
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 8 of 34                         PageID #: 14




                     d. Plaintiff was temporarily and potentially permanently unable to pursue

                         usual and normal activities;

                     e. Plaintiff was caused to incur aggravation and/or exacerbation to then

                         existing conditions that Plaintiff either did or did not know of at the time of

                         this incident;

                     f. Plaintiff has experienced and continues to experience mental anguish;

                     g. Plaintiff is reasonably certain to experience mental anguish in the future;

              h. Plaintiff was caused to incur out-of-pocket medical expenses; and

              i. Plaintiff was caused to suffer both past and future lost wages, loss of income, loss

              of earning capacity and lost employment benefits;

              j. Plaintiff was caused to suffer a permanent traumatic brain injury.

        WHEREFORE, premises considered, Plaintiff respectfully demands judgment against

 Defendants, jointly and severally, for compensatory and punitive damages, in an amount, including

 interest and the costs of this action, which Plaintiff seeks to recover, to be assessed by the trier of

 fact for all claims under this lawsuit.

                              COUNT III – PREMISES LIABILITY

        18.      Plaintiff hereby re-alleges and re-avers all of the allegations contained in the

 preceding paragraphs of this Complaint the same as if here again set out in both letter and number.

        19.      On or about the 18th day of September 2020, Plaintiff was an invitee of Defendant

 Buc-ee’s located at 20403 County Road 68, Robertsdale, Alabama 36567, when Plaintiff suffered

 a fall due to water on the floor.

        20.      Defendants negligently, recklessly and/or wantonly caused or allowed a hazard to

 remain in an area that was used by its invitees.




                                                    -7-
                                            DOCUMENT 2
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 9 of 34                      PageID #: 15




        21.     At the aforesaid time and place, Defendants were the owners or lessees of the

 property and as such had a duty and responsibility to provide Plaintiff a safe place as an invitee.

 Further, if any defects in their owned or leased premises existed, Defendants had the duty to warn

 its invitees of hazards of which it knew or should have known that were not easily discoverable by

 the invitees. Said Defendants negligently, wantonly, recklessly and/or willfully breached these

 duties by failing to provide Plaintiff with a safe place as in invitee and by failing to warn the

 Plaintiff of the hazard and/or defect which were encountered which was known to Defendant or

 which Defendant negligently failed to detect in their use, operation and maintenance of and upon

 the premises. Said negligent, wanton, reckless and/or willful conduct was a proximate cause of

 Plaintiff’s injuries and damages.

        22.     Defendants were owners or lessees of the property at issue and, as such, said

 defendants had the right to and did control the conditions, methods and manner in which the

 premises was inspected, maintained and configured. Defendants also controlled the inspecting and

 maintaining of said invitee areas and Defendants are also responsible for establishing patterns and

 routes for its invitees to walk and/or travel around and about the premises at the time and place of

 the occurrence made the basis of Plaintiff’s complaint. Defendants negligently and/or wantonly

 caused or allowed Plaintiff to be injured as a result of the breach of the duties that the

 aforementioned Defendants owed to Plaintiff in causing or allowing the premises upon which

 Plaintiff was injured to be unreasonably hazardous or by ignoring the present hazard or creating

 the hazard by their process of organizing, cleaning, polishing, etc. Said Defendants negligently,

 wantonly, recklessly and/or willfully failed to properly control the conditions, methods and manner

 in which the floor was maintained and presented to the invitees for their use in ambulating and/or




                                                -8-
                                              DOCUMENT 2
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 10 of 34                          PageID #: 16




  traveling about the store as invitees moved about the premises and said negligent, wanton, reckless

  and/or willful conduct was a proximate cause of Plaintiff’s injuries and damages.

         23.     Plaintiff avers that Defendants negligently, wantonly, recklessly, purposely,

  intentionally, willfully or by design caused injury to Plaintiff. Defendants negligently, wantonly,

  recklessly and/or willfully caused or allowed the hazardous condition to remain in a foreseeably

  traveled area in a main travel area and failed to remedy the hazardous situation and/or address the

  unreasonably dangerous area, and said Defendants had actual knowledge of the hazardous

  condition or said hazardous condition had existed for such an unreasonable length of time so as to

  create a presumption of knowledge of such hazardous area on the part of said Defendants.

         24.     At the aforesaid time and place, Defendants did negligently, wantonly, and/or

  willfully cause or negligently, wantonly and/or willfully allow Plaintiff to be injured.

         25.     Defendants negligently, wantonly and/or willfully failed to warn Plaintiff of the

  dangers associated with the potentially hazardous area for the purpose of eliminating the possibility

  of said Plaintiff being injured, and said negligent, wanton and/or willful conduct was a proximate

  cause of Plaintiff’s injuries as described herein.

         26.     Plaintiff alleges that the injuries and damages were caused as a proximate

  consequence of the negligent, willful and/or wanton conduct and other wrongful conduct of

  Defendants.

         27.     The aforesaid wrongful, negligent, willful and/or wanton conduct of each of the

  above-described Defendants combined and concurred, and as a proximate cause thereof, Plaintiff

  was caused to be severely injured.

         28.     As a proximate and direct result of Defendants’ wrongful conduct as specifically

  set forth hereinafter, Plaintiff has been injured and damaged as follows:




                                                   -9-
                                              DOCUMENT 2
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 11 of 34                          PageID #: 17




         a. Plaintiff suffered injuries to various portions of plaintiff’s body including but not

              limited to his head, neck, and back;

         b. Plaintiff was caused and will be caused in the future to expend sums of money in the

              nature of doctor, hospital, drug any other medical expenses in and about an effort to

              heal and cure said injuries;

         c. Plaintiff has experienced and continues to experience pain and suffering and is

              reasonably certain to experience pain and suffering in the future;

         d. Plaintiff was temporarily and potentially permanently unable to pursue usual and

              normal activities;

         e. Plaintiff was caused to incur aggravation and/or exacerbation to then existing

              conditions that Plaintiff either did or did not know of at the time of this incident;

         f. Plaintiff has experienced and continues to experience mental anguish;

         g. Plaintiff is reasonably certain to experience mental anguish in the future;

         h. Plaintiff was caused to incur out-of-pocket medical expenses; and

         i.      Plaintiff was caused to suffer both past and future lost wages, loss of income, loss

         of earning capacity and lost employment benefits;

         j.      Plaintiff was caused to suffer a permanent traumatic brain injury.

         WHEREFORE, premises considered, Plaintiff respectfully demands judgment against

  Defendants, jointly and severally, for compensatory and punitive damages, in an amount, including

  interest and the costs of this action, which Plaintiff seeks to recover, to be assessed by the trier of

  fact for all claims under this lawsuit.

                    COUNT IV – NEGLIGENT, RECKLESS, AND WANTON
                             SUPERVISION AND TRAINING




                                                  - 10 -
                                              DOCUMENT 2
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 12 of 34                      PageID #: 18




         29.      Plaintiff hereby re-alleges and re-avers all of the allegations contained in the

  preceding paragraphs of this Complaint the same as if here again set out in both letter and number.

         30.      On or about the 18th day of September 2020, Plaintiff was an invitee of Defendant

  Buc-ee’s located at 20403 County Road 68, Robertsdale, Alabama 36567, when Plaintiff suffered

  a fall due to water on the floor.

         31.      Defendants were under an obligation and duty to train and supervise their

  employees to properly inspect the foreseeably accessible areas for their invitees so that there are

  no dangerous conditions which were not readily discoverable to their invitees.

         32.      Defendants negligently, wantonly, and recklessly failed to properly train employees

  to inspect and to keep the property and/or premises free and clear of dangerous conditions.

  Defendants’ failure to properly train its employees directly resulted in Plaintiff’s injuries as

  described herein.

         33.      As a proximate and direct result of Defendants’ wrongful conduct as specifically

  set forth hereinafter, Plaintiff has been injured and damaged as follows:

         a. Plaintiff suffered injuries to various portions of plaintiff’s body including but not

               limited to his head, neck, and back;

         b. Plaintiff was caused and will be caused in the future to expend sums of money in the

               nature of doctor, hospital, drug any other medical expenses in and about an effort to

               heal and cure said injuries;

         c. Plaintiff has experienced and continues to experience pain and suffering and is

               reasonably certain to experience pain and suffering in the future;

         d. Plaintiff was temporarily and potentially permanently unable to pursue usual and

               normal activities;




                                                  - 11 -
                                              DOCUMENT 2
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 13 of 34                          PageID #: 19




         e. Plaintiff was caused to incur aggravation and/or exacerbation to then existing

              conditions that Plaintiff either did or did not know of at the time of this incident;

         f. Plaintiff has experienced and continues to experience mental anguish;

         g. Plaintiff is reasonably certain to experience mental anguish in the future;

         h. Plaintiff was caused to incur out-of-pocket medical expenses; and

         i.      Plaintiff was caused to suffer both past and future lost wages, loss of income, loss

         of earning capacity and lost employment benefits;

         j.      Plaintiff was caused to suffer a permanent traumatic brain injury.



         WHEREFORE, premises considered, Plaintiff respectfully demands judgment against

  Defendants, jointly and severally, for compensatory and punitive damages, in an amount, including

  interest and the costs of this action, which Plaintiff seeks to recover, to be assessed by the trier of

  fact for all claims under this lawsuit.

                                                 Respectfully Submitted,

                                                 /s/ Brian A. Traywick
                                                 Brian A. Traywick
                                                 (TRA044)


  OF COUNSEL:
  SHUNNARAH INJURY LAWYERS, P.C.
  3626 Clairmont Avenue
  Birmingham, AL 35222
  (205) 203-4056
  (205) 203-4057- Facsimile

                                                 Respectfully Submitted,

                                                 /s/ Robert C. Epperson
                                                 Robert C. Epperson
                                                 (EPP002)




                                                  - 12 -
                                          DOCUMENT 2
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 14 of 34              PageID #: 20




  OF COUNSEL:
  Robert C. Epperson
  Attorney at Law
  P O Box 477
  Foley, Alabama 36536
  251-943-8870 (office)
  repperson@rcelaw.com


  Plaintiff’s Address:
  Jimmy L. Steward
  c/o Brian A. Traywick
  Shunnarah Injury Lawyers, P.C.
  3626 Clairmont Avenue
  Birmingham, AL 35222




                                      NOTICE OF SERVICE

  Defendant shall be served with this Complaint and Discovery Requests by certified mail at
  the location below:

  Buc-ee’s, Ltd
  c/o C T Corporation System
  2 North Jackson Street, Suite 605
  Montgomery, Alabama 36104




                                            - 13 -
                                         DOCUMENT 2
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 15 of 34                PageID #: 21




              IN THE CIRCUIT COURT OF BALDWIN COUNTY, ALABAMA

  JIMMY L. STEWARD,                         )
                                            )
         Plaintiff,                         )
                                            )
  v.                                        )            CASE NO.: __________________
                                            )
  BUC-EE’S, LTD,                            )
                                            )
         Defendant.                         )

                                       JURY DEMAND

         COMES NOW the Plaintiff, by and through his undersigned counsel of record, and hereby

  demands a trial by struck jury.

                                            Respectfully Submitted,


                                            /s/ Brian A. Traywick
                                            Brian A. Traywick
                                            (TRA044)

  OF COUNSEL:
  SHUNNARAH INJURY LAWYERS, P.C.
  3626 Clairmont Avenue
  Birmingham, AL 35222
  (205) 203-4056
  (205) 203-4057- Facsimile


  Plaintiff’s Address:
  Jimmy L. Steward
  c/o Brian A. Traywick
  Shunnarah Injury Lawyers, P.C.
  3626 Clairmont Avenue
  Birmingham, AL 35222




                                                - 14 -
                                            DOCUMENT 3
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 16 ofELECTRONICALLY
                                                                 3410/19/2020
                                                                       PageID    #: FILED
                                                                                    22
                                                                              2:35 PM
                                                                                   05-CV-2020-901186.00
                                                                                   CIRCUIT COURT OF
                                                                               BALDWIN COUNTY, ALABAMA
                                                                                  JODY L. WISE, CLERK
              IN THE CIRCUIT COURT OF BALDWIN COUNTY, ALABAMA

     JIMMY L. STEWARD,                             )
                                                   )
             Plaintiff,                            )
                                                   )
     v.                                            )      CASE NO.: __________________
                                                   )
     BUC-EE’S, LTD,                                )
                                                   )
             Defendant.                            )


                           PLAINTIFF’S INTERROGATORIES TO
                                 DEFENDANT BUC-EE’S


             COMES NOW Plaintiff in the above-styled cause and, pursuant to the ALABAMA

     RULES   OF   CIVIL PROCEDURE, propounds to Defendant, Buc-ee’s, the following

     interrogatories to be answered and responded to pursuant to Rule 33 of the ALABAMA

     RULES OF CIVIL PROCEDURE.

             You are reminded that under the provision of Rule 26(e), you are under a duty to

     reasonably supplement your responses with respect to any question directly addressed to:

     (a.) the identity and location of persons having knowledge of discoverable matter and (b.)

     matters on which he/she is expected to testify and the substance of his/her testimony.

             You are under a duty to reasonably amend a prior response if you obtain

     information upon the basis of which: (a.) you know that the response was incorrect when

     made, or (b.) you know that the response, though correct when made, is no longer true and

     the circumstances are such that a failure to amend this response is, in substance, a knowing

     concealment.

                                           DEFINITIONS




                                                  1
                                            DOCUMENT 3
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 17 of 34                      PageID #: 23




            Unless otherwise indicated, the following definitions shall be applicable to these

     interrogatories:

            “You” or “Yours” shall mean the Defendant and each of its employees, agents or

     representatives and all other persons acting on its behalf.

            “Person” shall mean any individual, partnership, firm association, corporation or

     other business, government or legal entity.

            “Document” shall mean any written, recorded, transcribed, punched, taped, filmed

     or graphic matter of any kind or description, however produced or reproduced.

            “Identify” or “Identification,” when used with reference to a person, shall mean to

     state the full name, present or last known address, home and work telephone numbers and

     position of employment.

            “Identify” or “Identification,” when used with reference to a document, shall mean

     to state its date, author, signor, addressee and all other means of identifying it and its

     present or last known location or custodian. If any document was, but is no longer in your

     possession, custody or control, state what disposition was made of it and the reason for its

     disposition.

            “Incident” means the occurrence as alleged in the Plaintiff’s Complaint as the

     Defendant’s location.




                                      INTERROGATORIES


            1.      Are you named correctly in the complaint? If not, how should you be

     correctly designated in an action at law?



                                                   2
                                              DOCUMENT 3
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 18 of 34                         PageID #: 24




             RESPONSE:



             2.      Please identify by name and address the individual responsible for

     answering these interrogatories.

             RESPONSE:



             3.      Have you been advised that these interrogatories and the accompanying

     requests for production are required to be answered under oath?

             RESPONSE:



             4.      Please identify each expert that you plan on having testify at the trial of this

     cause, including any and all medical experts. Additionally, please give a summary of the

     opinions which you expect each expert to testify at trial in compliance with Rule 26 and

     state in detail each and every fact upon which said expert reviewed prior to forming said

     opinions.

             RESPONSE:




             5.      Please identify who will serve as the representative of the Defendant at

     counsel table in the event this matter is tried before a finder of fact.

             RESPONSE:




                                                    3
                                             DOCUMENT 3
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 19 of 34                       PageID #: 25




            6.        Identify the insurance carrier and state the policy limits of each and every

     liability policy of insurance which will or may provide any coverage for this Defendant

     arising out of the incident made the basis of this lawsuit.

            RESPONSE:




            7.        For all documents withheld from identification and/or production based

     upon only theory of privilege or other objection to any of Plaintiff’s discovery requests

     served in this lawsuit, describe said document with particularity (i.e. – give a description

     of the document, state when the document was generated and state the subject matter of

     the document).

            RESPONSE:




            8.        Who – whether and individual or business entity – owns the premises where

     said incident occurred?

            RESPONSE:



            9.        Does a third-party, other than named in the complaint or response to the

     previous question, operate, clean, care for, or maintain the premises where said incident

     occurred? If so, please name said third-party.

            RESPONSE:




                                                   4
                                             DOCUMENT 3
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 20 of 34                    PageID #: 26




            10.     Please state the most current information regarding the name, address and

     telephone number of every employee, including their job title/description, who worked on

     the date of incident per Plaintiff’s complaint as the location in question.

            RESPONSE:




            11.     Please list and identify each employee of this Defendant who has

     knowledge, in any way, of the incident made the basis of this suit.

            RESPONSE:




            12.     Please identify each person – other than employees named above – who has

     knowledge concerning the facts surrounding the incident made the basis of this suit.

            RESPONSE:




            13.     Was the Defendant or any of the Defendant’s employees ever made aware

     of the hazard alleged by the Plaintiff, including any reports made by other previous

     invitees? If so, please list the names of those employees who were aware, when they were

     made, and the basis of how they became aware of the hazard.

            RESPONSE:




                                                   5
                                            DOCUMENT 3
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 21 of 34                     PageID #: 27




            14.     Please state in detail your knowledge, as well as each and every employee’s

     knowledge, concerning the presence of the alleged hazard which Plaintiff encountered,

     including how long it existed and how it got there.

            RESPONSE:




            15.     Please state in detail each and every fact known to you, or made known to

     you through third parties, concerning how the incident made the basis of this suit occurred

     and identify each said person.

            RESPONSE:




            16.     Please state precisely and descriptively the location on the premises where

     the event made the basis of this suit occurred.

            RESPONSE:



            17.     Please state whether you had any signs posted which warned of a potential

     hazard in the vicinity where Plaintiff was injured.

            RESPONSE:




                                                  6
                                           DOCUMENT 3
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 22 of 34                      PageID #: 28




            18.     If you contend that warning signs were posted, please state the substance

     and location of each sign.

            RESPONSE:




            19.     If you contend that Plaintiff was contributorily negligent in any manner

     whatsoever, please state each and every fact upon which you rely in support of said

     contention.

            RESPONSE:




            20.     If you contend that Plaintiff assumed the risk of said injuries, please state

     each and every fact upon which you rely in support of said contention.

            RESPONSE:




            21.     If you contend the hazard encountered by the Plaintiff was open and

     obvious, then please state each and every fact upon which you rely.

            RESPONSE:




                                                  7
                                            DOCUMENT 3
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 23 of 34                       PageID #: 29




             22.    Please state whether you have any policy, procedure or safety program

     instituted regarding maintaining a safe condition at the premises where Plaintiff was

     injured, including maintenance and monitoring of these areas where guests or invitees

     would navigate. If so, please state the substance of said policy, procedure or safety

     program.

             RESPONSE:




             23.    Please state if a video of the Plaintiff’s alleged incident exists, or ever

     existed, and who has viewed said video as well as who possesses the video at this time.

             RESPONSE:




             24.    Please state if a photos of the area where the alleged incident occurred exist,

     or ever existed, and who has viewed said photos as well as who possesses the photos at this

     time.

             RESPONSE:



             25.    Please identify each person from which you have obtained a statement

     concerning the incident made the basis of this lawsuit.

             RESPONSE:




                                                   8
                                            DOCUMENT 3
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 24 of 34                       PageID #: 30




             26.    Please state whether a displaced substance and/or object was located where

     Plaintiff was injured, immediately prior to the incident made the basis of this lawsuit.

             RESPONSE:




             27.    If a displaced substance and/or object was located upon the floor, please

     state what steps, if any, you (or the Defendant’s employees) took to clear the

     object/substance from the area and identify the individual responsible for performing the

     task.

             RESPONSE:




             28.    Please identify the object/substance and all you have learned about its origin

     or cause for being displaced in the hazardous area as alleged by Plaintiff.

             RESPONSE:




                                                   Respectfully Submitted,



                                                   /s/ Brian A. Traywick
                                                   J. ROSS MASSEY
                                                   (TRA044)

     OF COUNSEL:


                                                  9
                                         DOCUMENT 3
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 25 of 34                PageID #: 31




     SHUNNARAH INJURY LAWYERS, P.C.
     3626 Clairmont Avenue
     Birmingham, AL 35222
     (205) 203-4056
     (205) 203-4057- Facsimile




                                CERTIFICATE OF SERVICE

     I hereby certify that I have served a copy of the above and forgoing pleading upon the
     Defendant as this document was served with the Summons and Complaint.



                                               /s/ Brian A. Traywick
                                               Brian A. Traywick
                                               (TRA044)




                                              10
                                             DOCUMENT 4
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 26 ofELECTRONICALLY
                                                                 3410/19/2020
                                                                       PageID    #: FILED
                                                                                    32
                                                                              2:35 PM
                                                                                   05-CV-2020-901186.00
                                                                                   CIRCUIT COURT OF
                                                                               BALDWIN COUNTY, ALABAMA
                                                                                  JODY L. WISE, CLERK
               IN THE CIRCUIT COURT OF BALDWIN COUNTY, ALABAMA

  JIMMY L. STEWARD,                             )
                                                )
         Plaintiff,                             )
                                                )
  v.                                            )       CASE NO.: __________________
                                                )
  BUC-EE’S, LTD,                                )
                                                )
         Defendant.                             )


                               PLAINTIFF’S REQUESTS FOR
                           PRODUCTION TO DEFENDANT BUC-EE’S


         COMES NOW Plaintiff in the above-styled cause and pursuant to the ALABAMA RULES OF

  CIVIL PROCEDURE propounds to Defendant, Buc-ee’s, the following requests for production to be

  answered and responded to within the next thirty (45) days.

         You are reminded that under the provision of Rule 26(e), you are under a duty to reasonably

  supplement your responses with respect to any question directly addressed to: (a.) the identity and

  location of persons having knowledge of discoverable matter, and (b.) the identity of each person

  expected to be called as an expert witness at trial, the subject matter on which he/she is expected

  to testify, and the substance of his/her testimony.

         You are under a duty to reasonably amend a prior response if you obtain information upon

  the basis of which: (a.) you know the response was incorrect when made, or (b.) you know that the

  response, though correct when made, is no longer true and the circumstances are such that a failure

  to amend this response is, in substance, a knowing concealment.

  DEFINITIONS


         Unless otherwise indicated, the following definitions shall be applicable to these

  interrogatories:
                                              DOCUMENT 4
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 27 of 34                          PageID #: 33




         “You” and “Yours” shall mean the defendant and each of its employees, agents, or

  representatives and all others acting on its behalf.

         “Persons” shall mean any individual, partnership, firm association, corporation or other

  business, government or legal entity.

         “Document” shall mean any written, recorded or transcribed, punched, taped, filmed or

  graphic matter of any kind or description, however produced or reproduced.

         “Identify” or “Identification,” when used with reference to a person, shall mean to state the

  full name, present or last known address, home and work telephone numbers and position of

  employment.

         “Identify” or “Identification,” when used with a reference to a document, shall mean to

  state its date, author, signor, addressee and all other means of identifying it and its present or last

  known location or custodian. If any document was, but is no longer in your possession, custody

  or control, state what disposition was made of it and the reason for its disposition.



                         REQUESTS FOR PRODUCTION OF DOCUMENTS


         1.      Please produce a complete and accurate copy of any and all accident and/or incident

  reports concerning the incident made the basis of this suit, in addition to any and all documentation

  of the events surrounding the incident made the basis of this suit.

         RESPONSE:

         2.      Please produce a complete and accurate copy of any security and/or surveillance

  video which captured and/or recorded the incident made the basis of this suit.

         RESPONSE:
                                                DOCUMENT 4
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 28 of 34                       PageID #: 34




          3.      Please produce a copy of any still color photographs which depict the area of the

  hazard and/or the incident made the basis of this suit.

          RESPONSE:



          4.      Please produce a copy of any still color photographs taken of Plaintiff at any time

  since the incident that is the basis of this suit.

          RESPONSE:



          5.      Please produce a complete and accurate copy of any policy, procedure or safety

  program in place at the time of the incident made the basis of this suit, regarding the maintenance

  of floors, walk-ways and shelving within Defendant’s facility, including but not limited to

  Defendant’s facility where the incident made the basis of this suit occurred, to ensure a safe

  condition.

          RESPONSE:



          6.      Please produce a complete and accurate copy of any and all documents, color

  photographs and/or videotapes that you intend to introduce into evidence at the trial of this case.

          RESPONSE:



          7.      Please produce a complete and accurate copy of the time sheets, punch cards or

  other method for accounting for your employees present and for their time worked on September

  18th, 2020.

          RESPONSE:
                                               DOCUMENT 4
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 29 of 34                          PageID #: 35




          8.       Please produce a complete and accurate transcript of any statements obtained from

  Plaintiff.

          RESPONSE:



          9.       Please produce a complete and accurate transcript of any statements obtained by

  you, or on your behalf, concerning the subject litigation.

          RESPONSE:



          10.      Please produce a complete and accurate transcript of any correspondence between

  you and Plaintiff, or Plaintiff’s representatives, occurring before Plaintiff filed this lawsuit.

          RESPONSE:



          11.      Please produce the entire file of any expert that you intend to call to testify at the

  trial of this case.

          RESPONSE:



          12.      Please produce a current curriculum vitae of any expert that you intend to call to

  testify at the trial of this case.

          RESPONSE:



          13.      Please produce a list of each litigation case in which your expert has rendered an

  opinion or given sworn testimony in the past five (5) years.
                                            DOCUMENT 4
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 30 of 34                      PageID #: 36




         RESPONSE:



         14.     Please produce a complete and accurate copy of any and all policies of insurance

  which will or may provide coverage to this Defendant in the subject litigation.

         RESPONSE:



         15.     Please produce a copy of all records obtained regarding Plaintiff. [You have a

  continuing duty to supplement this request. Additionally, please consider this a formal request for

  all records obtained pursuant to Rule 45 of the ALABAMA RULES OF CIVIL PROCEDURE].

         RESPONSE:



                                               Respectfully Submitted,



                                               /s/ Brian A. Traywick
                                               Brian A. Traywick
                                               (TRA044)

  OF COUNSEL:
  SHUNNARAH INJURY LAWYERS, P.C.
  3626 Clairmont Avenue
  Birmingham, AL 35222
  (205) 203-4056
  (205) 203-4057- Facsimile
                                           DOCUMENT 4
Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 31 of 34                   PageID #: 37




                                 CERTIFICATE OF SERVICE

  I hereby certify that I have served a copy of the above and forgoing pleading upon the Defendant
  as this document was served with the Summons and Complaint.



                                              /s/ Brian A. Traywick
                                              Brian A. Traywick
                                              (TRA044)
 Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 32 of 34                    PageID #: 38


                                      AlaFile E-Notice




                                                                         05-CV-2020-901186.00


To: BRIAN ADAM TRAYWICK
    btraywick@asilpc.com




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF BALDWIN COUNTY, ALABAMA

                              JIMMY L STEWARD V. BUC-EE'S, LTD.
                                     05-CV-2020-901186.00

                     The following complaint was FILED on 10/19/2020 2:35:24 PM




    Notice Date:    10/19/2020 2:35:24 PM




                                                                              JODY L. WISE
                                                                     CIRCUIT COURT CLERK
                                                                 BALDWIN COUNTY, ALABAMA
                                                                  312 COURTHOUSE SQUARE
                                                                                  SUITE 10
                                                                     BAY MINETTE, AL, 36507

                                                                                  251-937-9561
                                                                         jody.wise@alacourt.gov
           Case 1:20-cv-00538-TFM-MU  Document
                                   USPS CERTIFIED1-1
                                                  MAILFiled 11/10/20 Page 33 of 34              PageID #: 39




312 COURTHOUSE SQUARE
SUITE 10
BAY MINETTE, AL, 36507             9214 8901 7301 4105 2000 0753 13


                                                                                                05-CV-2020-901186.00



                To: BUC-EE'S, LTD.
                    CT CORPORATION SYSTEM
                    2 N JACKSON ST. STE 605
                    MONTGOMERY, AL 36104


                              NOTICE OF ELECTRONIC FILING
                                IN THE CIRCUIT COURT OF BALDWIN COUNTY, ALABAMA

                                          JIMMY L STEWARD V. BUC-EE'S, LTD.
                                                 05-CV-2020-901186.00

                                The following complaint was FILED on 10/19/2020 2:35:24 PM




               Notice Date:   10/19/2020 2:35:24 PM




                                                                                                       JODY L. WISE
                                                                                              CIRCUIT COURT CLERK
                                                                                         BALDWIN COUNTY, ALABAMA
                                                                                          312 COURTHOUSE SQUARE
                                                                                                           SUITE 10
                                                                                              BAY MINETTE, AL 36507

                                                                                                        251-937-9561
                                                                                               jody.wise@alacourt.gov
   Case 1:20-cv-00538-TFM-MU Document 1-1 Filed 11/10/20 Page 34 of 34                                                     PageID #: 40

State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     05-CV-2020-901186.00
Form C-34 Rev. 4/2017                                - CIVIL -
                                IN THE CIRCUIT COURT OF BALDWIN COUNTY, ALABAMA
                                         JIMMY L STEWARD V. BUC-EE'S, LTD.
  NOTICE TO:       BUC-EE'S, LTD., CT CORPORATION SYSTEM 2 N JACKSON ST. STE 605, MONTGOMERY, AL 36104

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  BRIAN ADAM TRAYWICK                                                                            ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 3626 CLAIRMONT AVE. S., BIRMINGHAM, AL 35222                                                                     .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of JIMMY L STEWARD
     pursuant to the Alabama Rules of the Civil Procedure.                                        [Name(s)]

                10/19/2020                                   /s/ JODY L. WISE                By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ BRIAN ADAM TRAYWICK
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                   (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
